Opinion issued July 6, 2021




                                        In The

                                Court of Appeals
                                       For The

                           First District of Texas
                              ————————————
                                NO. 01-19-00931-CV
                             ———————————
                        JOSEPH RADLER, III, Appellant
                                          V.
                          AMY PHILAVANH, Appellee


                    On Appeal from the 311th District Court
                             Harris County, Texas
                       Trial Court Case No. 2009-20542


                           MEMORANDUM OPINION

      Appellant, Joseph Radler, III, challenges the trial court’s August 30, 2019

Order in Suit to Modify the Parent-Child Relationship, entered after a bench trial,

granting in part, and denying in part, the petition of Radler to modify a previous

order in a suit affecting the parent-child relationship. In four issues, Radler contends
that the evidence is legally and factually insufficient to support the trial court’s

finding that Radler’s gross monthly resources were at least $3,000 and the trial court

erred in “appl[ying] [the] child support guidelines to [Radler’s] gross monthly

resources,” “failing to apply [the] guidelines to decrease [Radler’s] medical support

[obligation],” and failing to make Radler’s reduced child support obligation

retroactive.

      We affirm.

                                    Background

      In 2006, Philavanh gave birth to her and Radler’s minor child, J.G.P.R. On

December 15, 2009, the trial court signed an Agreed Final Decree of Divorce. On

May 5, 2015, the trial court signed an Agreed Order in Suit to Modify the

Parent-Child Relationship (the “2015 order”). The 2015 order required Radler to

pay $582.44 as his child support obligation each month beginning on November 1,

2014. The order also required Philavanh to provide health insurance for J.G.P.R.

and ordered Radler to pay $282.32 as his medical support obligation each month to

reimburse Philavanh for health insurance premiums beginning on November 1,

2014. The trial court ordered Philavanh to notify Radler of any changes in the cost

of health insurance for J.G.P.R. and allowed Radler’s medical support obligation to

be changed accordingly.




                                          2
      On September 17, 2016, Radler filed a Petition to Modify the Parent-Child

Relationship, alleging that a material and substantial change of circumstances had

occurred since the 2015 order and that modification of that order would be in the

best interest of J.G.P.R. On October 6, 2017, Radler filed his First Amended Petition

to Modify the Parent-Child Relationship, alleging that a material and substantial

change of circumstances had occurred since the 2015 order and that modification of

that order would be in the best interest of J.G.P.R. Radler asserted that since the

2015 order, his income had changed and “the monthly amount of support ordered

differ[ed] by at least twenty percent . . . or $100[] from the amount that would be

awarded in accordance with the guidelines of Chapter 154 of the Texas Family

Code.” (Emphasis omitted.) Radler requested that “[t]he current child support order

in effect . . . be terminated,” the amount of his monthly child support obligation be

reduced, and that “any reduction be made retroactive to the time of service of [his

First] Amended Petition on [Philavanh] or her attorney.”

      On February 7, 2019, Radler filed his Third Amended Petition to Modify the

Parent-Child Relationship, continuing to allege that a material and substantial

change of circumstances had occurred since the 2015 order and that modification of

that order would be in the best interest of J.G.P.R. Radler still asserted that since the

2015 order, his income had changed and “the monthly amount of support ordered

differ[ed] by at least twenty percent . . . or $100[] from the amount that would be


                                           3
awarded in accordance with the guidelines of Chapter 154 of the Texas Family

Code.” (Emphasis omitted.) Radler requested that “[t]he current child support order

in effect . . . be terminated,” the amount of his monthly child support obligation be

reduced, and that “any reduction be made retroactive to the time of service of [his]

First Amended Petition on [Philavanh] or her attorney.”1

      At trial, Radler testified that he graduated from law school in 2012. He is

self-employed at his own law firm, the Radler Law Firm, and he has a non-profit

organization, SOS Legal Aid, through which he represents clients who cannot afford

to pay for legal services. Radler, relying on his 2018 federal tax return,2 testified

that his gross income from 2018 was $18,714, making his gross monthly resources

$1,560. But Radler also admitted that the gross annual resources amount he

calculated—$18,714—was “not exactly how much money c[a]me in” because

“[m]ore money c[a]me[] in.” Radler stated that in 2018, the total amount of money

he made working for his law firm was $36,000.

      Radler testified that he believed his net monthly resources were $1,155,3 but

he also stated during his testimony that his available net monthly resources were



1
      Philavanh answered and filed a Counter-Petition to Modify the Parent-Child
      Relationship.
2
      A copy of Radler’s 2018 federal tax return was admitted into evidence at trial.
3
      Radler stated that his net monthly resources for 2019 would be “similar” but he had
      not made any calculations for 2019.

                                           4
$1,560. Radler requested that the trial court set his child support obligation at $231

per month, which would be twenty percent of $1,155, and he asked that the trial

court retroactively apply the reduced child support obligation to October 2017—the

date when he filed his first amended petition. As to his medical support obligation,

Radler requested that the trial court set the amount of his medical support obligation

at $140 per month and that the trial court retroactively apply the reduced medical

support obligation to October 2017.

      Radler also explained that he believed that certain deposits made into his bank

accounts should not be considered income, including a $10,000 loan he received

from a friend in 2018 and a certain payment from his insurance company because

“[t]hat [insurance] money just passed through” his bank account. Radler noted that

he used a portion of the $10,000 loan to pay his past-due child support obligation.

Radler had multiple bank accounts, and he stated that he transferred money between

his bank accounts. He acknowledged that deposits were made into his personal bank

account in 2018, and that Respondent’s Exhibit 10 reflected the deposits made into

Radler’s personal bank account in 2018. Those deposits totaled $45,741.04. The

$10,000 loan Radler received went into his other bank account. Radler stated that

some of the deposits in his personal bank account in 2018 were transfers from his

other bank account.




                                          5
      As to his monthly expenses, Radler testified that his mortgage payment is

about $1,024 per month and his car payment is about $176 per month.4 Each month

he spends about $150 on gas, $150 on utilities, $110 on cable, telephone, and

internet, $400 on groceries, $67.50 on medical expenses, $90.64 on car insurance,

$200 on eating at restaurants, $21.70 on a gym membership, and $100 on clothing

and entertainment. Radler noted that he is “not paying [his] taxes” and that he used

the $10,000 loan he received from his friend to pay his bills. According to Radler,

although his monthly expenses exceeded the amount of net monthly resources that

he testified were available to him, this was because he used money from his loan

each month for his expenses and he did not believe that the $10,000 loan constituted

income.

      Philavanh testified that Radler’s child support obligation at the time of trial

was $582.44 per month and his medical support obligation was $270.40. According

to Philavanh, when the cost of health insurance for J.G.P.R. decreased to $270.40,

she notified Radler of the change and Radler began paying that amount.

      During trial, the trial court admitted into evidence various exhibits relevant to

Radler’s resources.5


4
      In another portion of his testimony, Radler stated that his car payment was $179.28
      per month.
5
      The Court has reviewed the complete record in this appeal, including all of the
      testimony and evidence presented to the trial court. See TEX. R. APP. P. 47.1;
      Obernhoff v. Nelson, No. 01-17-00816-CV, 2019 WL 4065017, at *18 n.19 (Tex.
                                           6
      In its August 30, 2019 Order in Suit to Modify the Parent-Child Relationship,

the trial court set Radler’s child support obligation at $400 per month beginning on

August 1, 2019. The trial court did not modify Radler’s medical support obligation.

The trial court issued the following relevant findings of fact and conclusions of law:

      Findings of Fact – General

      ....

      12. The [trial] [c]ourt signed a final Order in Suit to Modify [the]
      Parent-Child Relationship on August 30, 2019.

      ....

      Findings of Fact – Modification

      14. The prior orders to be modified are the Agreed Final Decree of
      Divorce signed by this Court on December 15, 2009, and the Agreed
      Order in Suit to Modify [the] Parent-Child Relationship signed by this
      Court on May 5, 2015.

      ....

      30. The amount of child support ordered by the Court is not in
      accordance with the percentage guidelines.

      31.    . . . Radler is a licensed attorney practicing in the State of Texas.

      32.    . . . Radler is capable of full-time work as an attorney.



      App.—Houston [1st Dist.] Aug. 29, 2019, no pet.) (mem. op.); Sullivan v. Arguello
      Hope & Assocs., PLLC, No. 03-18-00144-CV, 2018 WL 6424200, at *1 n.2 (Tex.
      App.—Austin Dec. 7, 2018, no pet.) (mem. op.) (“Because the parties are familiar
      with the facts of the case . . . , we do not recite them in this opinion except as
      necessary to advise the parties of the Court’s decision and the basic reasons for it.”).

                                             7
33. . . . Radler has gross monthly resources of at least $3,000[] per
month.

34. The percentage applied to the first $8,550 of . . . Radler’s net
resources for child support is twenty percent (20%).

35. If the percentage guidelines were applied, . . . Radler’s current
child support obligation would have been at least $470[] per month.

36.    . . . Radler’s current child support obligation is $400[] per month.

37. The difference between the amount of child support that could
have been ordered under the guidelines of the Texas Family Code and
the amount of child support actually ordered is at least $70[] per month.

38. The Court deviated from the child support guidelines in
consideration of the additional periods of visitation awarded
to . . . Radler.

39. The amount of child support ordered is in the best interest of the
child.

....

44. The modifications to the prior orders granted in this case are in
the best interest of the child.

45. Any requests for modification of the prior orders that were not
granted in this case were denied.

46. All other terms of the prior orders not specifically modified in
this case shall remain in full force and effect.

....




                                     8
      Conclusions of Law

      ....

      13. The amount of child support ordered by the Court is not in
      accordance with the percentage guidelines.

      14. . . . Radler should pay child support to . . . Philavanh in the
      amount of $400[] per month.

      ....

      17. The modifications to the prior orders granted in this case are in
      the best interest of the child.

      18. Any requests for modification of the prior orders that were not
      granted in this case were denied.

      19. All other terms of the prior orders not specifically modified in
      this case shall remain in full force and effect.

                                   Child Support

      In his first and second issues, Radler argues that the trial court erred in setting

his child support obligation at $400 per month because “no evidence” supports the

trial court’s finding that Radler “had gross monthly resources of ‘at least’ $3,000 per

month,” “[t]he great weight of the evidence support[ed] [Radler’s] claim[] that he

made . . . $1,560 per month . . . at the time of trial,” and the trial court arbitrarily

determined the amount of Radler’s gross monthly resources.

      Trial courts have wide discretion in determining issues of custody, control,

possession, support, and visitation matters involving children. See Gillespie v.

Gillespie, 644 S.W.2d 449, 451 (Tex. 1982); In re K.R.P., 80 S.W.3d 669, 674 (Tex.

                                           9
App.—Houston [1st Dist.] 2002, pet. denied); In re K.M.B., 606 S.W.3d 889, 894

(Tex. App.—Dallas 2020, no pet.) (“The trial court has broad discretion to set or

modify child support.”). Most of the appealable issues in a family-law case,

including issues related to child support, are reviewed for an abuse of discretion.

Reddick v. Reddick, 450 S.W.3d 182, 187 (Tex. App.—Houston [1st Dist.] 2014, no

pet.). Thus, we will not disturb a trial court’s modification of a child support

obligation absent a clear abuse of discretion. See In re K.M.B., 606 S.W.3d at 894;

In re H.J.W., 302 S.W.3d 511, 513 (Tex. App.—Dallas 2009, no pet.); Holley v.

Holley, 864 S.W.2d 703, 706 (Tex. App.—Houston [1st Dist.] 1993, writ denied).

A trial court abuses its discretion when it acts arbitrarily or unreasonably, or without

any reference to guiding rules and principles. Worford v. Stamper, 801 S.W.2d 108,

109 (Tex. 1990). In making this determination, we view the evidence in the light

most favorable to the trial court’s decision and indulge every legal presumption in

favor of its judgment. In re K.M.B., 606 S.W.3d at 894; Holley, 864 S.W.2d at 706.

      Under an abuse-of-discretion standard, legal and factual sufficiency are not

independent grounds of error but are relevant factors in assessing whether the trial

court abused its discretion. In re K.M.B., 606 S.W.3d at 894; Bush v. Bush, 336

S.W.3d 722, 729 (Tex. App.—Houston [1st Dist.] 2010, no pet.). Review in this

context is two-pronged: an appellate court determines whether the trial court (1) had

sufficient information on which to exercise its discretion and (2) erred in applying


                                          10
its discretion because it made an unreasonable decision. Stamper v. Knox, 254

S.W.3d 537, 542 (Tex. App.—Houston [1st Dist.] 2008, no pet.); Zeifman v.

Michels, 212 S.W.3d 582, 588 (Tex. App.—Austin 2006, pet. denied). Traditional

sufficiency review comes into play under the first prong. Stamper, 254 S.W.3d at

542; Zeifman, 212 S.W.3d at 588. We then determine whether, based on the

evidence, the trial court made a reasonable decision.          West v. West, No.

01-14-00350-CV, 2016 WL 1719328, at *2 (Tex. App.—Houston [1st Dist.] Apr.

28, 2016, no pet.) (mem. op.); Zeifman, 212 S.W.3d at 558. A trial court does not

abuse its discretion if some evidence of substantive and probative character supports

its decision. Whitworth v. Whitworth, 222 S.W.3d 616, 623 (Tex. App.—Houston

[1st Dist.] 2007, no pet.); Holley, 864 S.W.2d at 706.

      Here, the trial court issued findings of fact and conclusions of law. A trial

court’s findings of fact have the same force and dignity as a jury’s answers to jury

questions, and we review the legal and factual sufficiency of the evidence supporting

those findings using the same standards that we apply to jury findings. Catalina v.

Blasdel, 881 S.W.2d 295, 297 (Tex. 1994); Anderson v. City of Seven Points, 806

S.W.2d 791, 794 (Tex. 1991). When the appellate record contains a reporter’s

record, findings of fact on disputed issues are not conclusive and may be challenged

for evidentiary sufficiency. Super Ventures, Inc. v. Chaudhry, 501 S.W.3d 121, 126

(Tex. App.—Fort Worth 2016, no pet.).


                                         11
      In a bench trial, the trial court, as the trier of fact, is the sole judge of the

witnesses’ credibility and the weight to be given their testimony. Hatteberg v.

Hatteberg, 933 S.W.2d 522, 530 (Tex. App.—Houston [1st Dist.] 1994, no writ).

The trial court may choose to believe some witnesses over others. Martinez v. Lopez,

No. 01-09-00951-CV, 2011 WL 2112806, at *3 (Tex. App.—Houston [1st Dist.]

May 26, 2011, no pet.) (mem. op.). We are mindful that “the trial [court] is best able

to observe and assess the witnesses’ demeanor and credibility, and to sense the

forces, powers, and influences that may not be apparent from merely reading the

record on appeal.” In re A.L.E., 279 S.W.3d 424, 427 (Tex. App.—Houston [14th

Dist.] 2009, no pet.) (internal quotations omitted).

      The Texas Family Code establishes guidelines for setting monthly child

support obligations in suits affecting the parent-child relationship. See Grotewold v.

Meyer, 457 S.W.3d 531, 534 (Tex. App.—Houston [1st Dist.] 2015, no pet.). The

first step in determining a monthly child support obligation is to calculate, if feasible,

the gross annual resources of the obligor parent. See TEX. FAM. CODE ANN.

§ 154.061(a) (requiring, when feasible, calculation of gross income on annual basis);

Stringfellow v. Stringfellow, 538 S.W.3d 116, 118 (Tex. App.—El Paso 2017, no

pet.); Grotewold, 457 S.W.3d at 534; see also TEX. FAM. CODE ANN. § 154.062(b)

(listing income to be included in calculation of parent’s resources). Resources

include several types of income, including self-employment income and “all other


                                           12
income actually being received.” TEX. FAM. CODE ANN. § 154.062(a), (b); Baxley

v. Baxley, No. 01-10-00570-CV, 2011 WL 2504216, at *3 (Tex. App.—Houston [1st

Dist.] June 23, 2011, no pet.) (mem. op.); see also In re P.C.S., 320 S.W.3d 525, 537

(Tex. App.—Dallas 2010, pet. denied) (language of Texas Family Code section

154.062(b) indicates legislature intended “all receipts of money that are not

specifically excluded by the statute . . . , whether nonrecurring or periodic, whether

derived from the obligor[] [parent’s] capital or labor or from that of others, must be

included in the definition of ‘resources’”).

      An obligor parent’s average gross monthly resources is determined from the

parent’s gross annual resources.       See TEX. FAM. CODE ANN. § 154.061(a);

Grotewold, 457 S.W.3d at 534. To make that determination, the trial court first

divides the gross annual resources of the obligor parent by twelve to reach his

average gross monthly resources.        See TEX. FAM. CODE ANN. § 154.061(a);

Stringfellow, 538 S.W.3d at 118. Next, from the gross monthly resources, certain

tax deductions are made. See TEX. FAM. CODE ANN. § 154.062(d); Stringfellow, 538

S.W.3d at 118. The Office of the Attorney General is responsible for annually

promulgating charts that compute net monthly income from gross monthly income

by deducting certain taxes from gross monthly wages. See TEX. FAM. CODE ANN.

§ 154.061(b) (requiring Title IV-D agency to annually promulgate tax charts);

Stringfellow, 538 S.W.3d at 118; Grotewold, 457 S.W.3d at 534; see also TEX. FAM.


                                          13
CODE ANN. § 231.001 (designating Office of Attorney General as Title IV-D agency

in Texas). Once net monthly resources are determined, the Texas Family Code

allows certain further deductions.      See TEX. FAM. CODE ANN. § 154.062(d);

Stringfellow, 538 S.W.3d at 118; Grotewold, 457 S.W.3d at 534.

      After the final net monthly resources are computed, the trial court applies the

child support percentage guidelines under the Texas Family Code to set the amount.

See TEX. FAM. CODE ANN. § 154.125(b). For a single child, the guidelines set an

obligor parent’s child support obligation at twenty percent of the obligor parent’s net

monthly resources. See id.; Grotewold, 457 S.W.3d at 534; see also TEX. FAM. CODE

ANN. § 154.122(a) (amount of support determined by the child support guidelines is

presumed to be appropriate amount of support). The amount of support owed under

the guidelines is presumptively in the child’s best interest when the obligor parent’s

net monthly resources do not exceed $7,500.            See TEX. FAM. CODE ANN.

§§ 154.122(a), 154.125(a).

      Radler asserts that “no evidence” supports the trial court’s finding that his

gross monthly resources were at least $3,000. Instead, he asserts that his testimony

showed that his gross monthly resources were $1,560.

      At trial, Radler testified, relying on his 2018 federal tax return—a copy of

which was admitted into evidence—that his gross income in 2018 was $18,714 and

his gross monthly resources were $1,560. But Radler also testified that the $18,714


                                          14
gross annual resources amount that he calculated did not equal “exactly how much

money c[a]me in” because “[m]ore money c[a]me[] in.” According to Radler, the

total amount of money that he made working at his law firm in 2018 was $36,000.

See TEX. FAM. CODE ANN. § 154.062(b) (resources include self-employment income

and “all other income actually being received”); In re P.C.S., 320 S.W.3d at 537

(language of Texas Family Code section 154.062(b) indicates legislature intended

“all receipts of money that are not specifically excluded by the statute . . . , whether

nonrecurring or periodic, whether derived from the obligor[] [parent’s] capital or

labor or from that of others, must be included in the definition of ‘resources’”). If

Radler’s gross annual income for 2018 was $36,000 then his average gross monthly

resources were $3,000. See TEX. FAM. CODE ANN. § 154.061(a) (gross income

should first be computed on annual basis and then should be recalculated to

determine average gross monthly income).

      Radler also testified that he received a $10,000 loan from a friend in 2018,

although he thought that certain deposits into his bank accounts, including the

$10,000 loan, should not be considered income. But see TEX. FAM. CODE ANN.

§ 154.062(b) (resources include “all other income actually being received”); In re

P.C.S., 320 S.W.3d at 537 (language of Texas Family Code section 154.062(b)

indicates legislature intended “all receipts of money that are not specifically

excluded by the statute . . . , whether nonrecurring or periodic, whether derived from


                                          15
the obligor[] [parent’s] capital or labor or from that of others, must be included in

the definition of ‘resources’”).

      The trial court admitted into evidence Respondent’s Exhibit 10, as well as

other exhibits, which Radler acknowledged showed the deposits that were made into

his personal bank account in 2018. Those deposits totaled $45,741.04 and did not

include the $10,000 loan, which Radler deposited into his other bank account. See

Bello v. Bello, No. 01-11-00594-CV, 2013 WL 4507876, at *3–4 (Tex. App.—

Houston [1st Dist.] Aug. 22, 2013, no pet.) (mem. op.) (deposits in bank account are

probative of obligor parent’s resources); Baxley, 2011 WL 2504216, at *3; Burney

v. Burney, 225 S.W.3d 208, 214 (Tex. App.—El Paso 2006, no pet.) (holding trial

court properly relied on bank account deposits in determining obligor parent had

higher salary than indicated by his tax returns). If Radler’s gross annual income for

2018 was $45,741.04 then his average gross monthly income was $3,811.75. See

TEX. FAM. CODE ANN. § 154.061(a) (gross income should first be computed on

annual basis and then should be recalculated to determine average gross monthly

income); see also Swaab v. Swaab, 282 S.W.3d 519, 526 (Tex. App.—Houston [14th

Dist.] 2008, pet. dism’d w.o.j.) (if obligor parent’s income fluctuates, court may

average such income to calculate child support obligations under statutory

guidelines).




                                         16
      Radler relies exclusively on his testimony that his gross annual income was

$18,714 and that his gross monthly resources were $1,560 to assert that the trial court

erred in finding that his gross monthly resources were at least $3,000. Cf. In re

H.D.V., Jr., No. 05-15-00421-CV, 2016 WL 4492702, at *10 (Tex. App.—Dallas

Aug. 26, 2016, pet. denied) (mem. op.) (noting in his brief, father relied solely on

his evidence and made no mention of evidence from which trial court could have

concluded that amount of his resources was much higher than father represented;

trial court was free to disbelieve father’s evidence and credit mother’s evidence).

But the trial court in a bench trial is the sole judge of the witnesses’ credibility and

the weight to be given their testimony. Hatteberg, 933 S.W.2d at 530. The trial

court may choose to believe some witnesses over others, and it may choose to believe

part of a witness’s testimony while disregarding other portions of his testimony. See

Martinez, 2011 WL 2112806, at *3; Royal Zenith Corp. v. Martinez, 695 S.W.2d

327, 330 (Tex. App.—Waco 1985, no writ); see also Lubbock Cty. v. Strube, 953

S.W.2d 847, 854 (Tex. App.—Austin 1997, pet. denied) (fact finder’s responsibility

to determine the credibility of witnesses, choose which portions of testimony to

believe or disbelieve, and weigh evidence). A trial court is also not bound to accept

the conclusive statement of a witness or any internally inconsistent explanations.

See Royal Zenith Corp., 695 S.W.2d at 330.




                                          17
      Additionally, even though Radler directs this Court to the copies of his federal

tax returns that were admitted into evidence to support his assertion that his gross

annual income was $18,714 and his gross monthly resources were $1,560, tax

returns are not determinative of the gross resources’ calculation. See In re S.M.H.,

No. 07-18-00148-CV, 2019 WL 5799983, at *3 (Tex. App.—Amarillo Nov. 6, 2019,

pet. denied) (mem. op.) (fact finder not bound to accept representations in federal

tax return when calculating obligor parent’s annual resources); Freeze v. Ramirez,

No. 04-18-00213-CV, 2019 WL 2014988, at *2 (Tex. App.—San Antonio May 8,

2019, no pet.) (mem. op.) (trial court may determine obligor parent’s income is

greater than adjusted gross income listed on his tax returns); In re M.A.B., No.

11-05-00034-CV, 2006 WL 893613, at *2 (Tex. App.—Eastland Apr. 6, 2006, no

pet.) (mem. op.) (holding “trial court was justified in determining that [obligor

parent’s] actual income was much greater than the adjusted gross income listed on

his tax returns”); see also In re B.Q.T., No. 05-14-00480-CV, 2016 WL 861633, at

*2 (Tex. App.—Dallas Mar. 7, 2016, no pet.) (mem. op.) (“[F]ederal income tax

regulations are distinct from the rules in the family code, and calculations prepared

under one set of rules do not necessarily comply with the requirements of the

other.”); Powell v. Swanson, 893 S.W.2d 161, 163 (Tex. App.—Houston [1st Dist.]

1995, no writ) (“[F]ederal income tax regulations and [Texas] Family Code

provisions [do not] mirror each other in method of calculating income.”).


                                         18
      Here, some evidence of substantive and probative character supports the trial

court’s determination that Radler’s gross monthly resources were at least $3,000.

Thus, we hold that the trial court did not err in finding Radler’s gross monthly

resources to be at least $3,000 and modifying Radler’s child support obligation

accordingly.

      We overrule Radler’s first and second issues.

                                 Medical Support

      In his third issue, Radler argues that the trial court erred in failing to reduce

his medical support obligation because the Texas Family Code mandates that

Radler’s medical support obligation be no more than nine percent of his annual

resources.

      Texas courts are required to order medical support in suits affecting the

parent-child relationship. See TEX. FAM. CODE ANN. §§ 154.008, 154.181; Montes

v. Filley, 359 S.W.3d 260, 263 (Tex. App.—El Paso 2011, no pet.). Medical support

includes health insurance coverage. Montes, 359 S.W.3d at 263. We review a trial

court’s order pertaining to medical support and health insurance for a child for an

abuse of discretion. See Sink v. Sink, 364 S.W.3d 340, 347 (Tex. App.—Dallas 2012,

no pet.); Montes, 359 S.W.3d at 263; see also Reddick, 450 S.W.3d at 187 (most of

appealable issues in family-law cases are reviewed for abuse of discretion); In re

D.T.M., No. 01-01-00241-CV, 2002 WL 31521151, at *5 (Tex. App.—Houston [1st


                                          19
Dist.] Nov. 14, 2002, no pet.) (not designated for publication) (trial court has broad

discretion in modifying prior support order). A trial court abuses its discretion when

it acts arbitrarily or unreasonably, or without any reference to guiding rules and

principles. Worford, 801 S.W.2d at 109.

      Texas Family Code section 154.182 addresses health insurance coverage for

a child in a suit affecting the parent-child relationship. See TEX. FAM. CODE ANN.

§ 154.182; In re D.P.B., No. 05-17-00185-CV, 2018 WL 3014628, at *3 (Tex.

App.—Dallas June 15, 2018, no pet.) (mem. op.). If the parent ordered to provide

health insurance for a child is the parent who is receiving child support (the obligee

parent), the trial court must order the parent who pays child support (the obligor

parent) to pay the obligee parent, as additional child support, “an amount equal to

the actual cost of health insurance for the child, but not to exceed a reasonable cost

to the obligor.” TEX. FAM. CODE ANN. § 154.182(b-1); see also Hontanosas v.

Hontanosas, No. 13-18-00309-CV, 2012 WL 432642, at *5 (Tex. App.—Corpus

Christi–Edinburg Feb. 9, 2012, no pet.) (mem. op.) (“Medical support for a child is

a child support obligation.”).    “[R]easonable cost,” “if the obligor [parent] is

responsible . . . for the cost of health insurance coverage for only one child,” means

“the cost of health insurance coverage for a child that does not exceed nine percent

of the obligor[] [parent’s] annual resources, as described by [Texas Family Code]

[s]ection 154.062(b).” TEX. FAM. CODE ANN. §§ 154.181(e) (internal quotations


                                         20
omitted), 154.182(c)(2) (internal quotations omitted); see also TEX. FAM. CODE

ANN. § 154.062(b).

      The 2015 order required Philavanh to provide health insurance for J.G.P.R.

and required Radler to pay $282.32 as his medical support obligation each month to

reimburse Philavanh for health insurance premiums beginning on November 1,

2014. Philavanh was also ordered to notify Radler of any changes in cost of health

insurance for J.G.P.R.

      Philavanh testified that Radler’s medical support obligation at the time of trial

was $270.40 and she had notified Radler of the change in cost of health insurance

for J.G.P.R. in accord with the 2015 order. After the change, Radler began paying

$270.40. The trial court did not reduce Radler’s medical support obligation in its

August 30, 2019 Order in Suit to Modify the Parent-Child Relationship. Instead, it

denied Radler’s request to do so.

       Radler first argues that the trial court was obligated to reduce his medical

support obligation to $140.40 per month because his gross annual resources were

$18,714 and nine percent of $18,714 purportedly results in a monthly medical

support obligation of $140.40. But the trial court found that Radler’s gross monthly

resources were at least $3,000—meaning that it impliedly found that his gross annual

resources were at least $36,000, rather than $18,714 as Radler asserts. We have

already held that the trial court did not err in determining that Radler’s gross monthly


                                          21
resources were at least $3,000. Thus, we cannot conclude that the trial court erred

in failing to reduce Radler’s medical support obligation to $140.40 per month.

      Radler next argues that the trial court should have reduced his medical support

obligation to $270 per month because the trial court calculated his gross monthly

resources to be $3,000 and impliedly found that his gross annual resources were

$36,000.   And nine percent of $36,000 results in a monthly medical support

obligation of $270. But the trial court did not find that Radler’s gross monthly

resources were $3,000 and that his gross annual resources were $36,000. Instead,

the trial court found that Radler’s gross monthly resources were at least $3,000 and

impliedly found that Radler’s gross annual resources were at least $36,000. Again,

we have held that the trial court did not err in determining that Radler’s gross

monthly resources were at least $3,000. Thus, we cannot conclude that the trial court

erred in failing to reduce Radler’s medical support obligation to $270 per month.

      Finally, we note that the difference between Radler’s medical support

obligation under the 2015 order ($270.40) and the modified medical support

obligation that he asserts the trial court should have ordered ($270) is $0.40. In his

briefing, Radler states that he is not attempting “to gain a reduction of $0.40 per

month in [his] medical support obligation” and waives any request for a $0.40

reduction to his medical support obligation. Cf. Ballard v. First Nat’l Bank of

Trenton, No. 06-09-00111-CV, 2010 WL 2574036, at *1 (Tex. App.—Texarkana


                                         22
June 29, 2010, no pet.) (mem. op.) (appellate court could not grant relief not

requested); Jay Petroleum, L.L.C. v. EOG Res., Inc., 332 S.W.3d 534, 538 (Tex.

App.—Houston [1st Dist.] 2009, pet. denied) (court cannot grant relief party has not

requested).

      Based on the above, we hold that the trial court did not err in failing to reduce

Radler’s medical support obligation.

      We overrule Radler’s third issue.

                    Retroactivity of Child Support Obligation

      In his fourth issue, Radler argues that the trial court erred in failing to make

his reduced child support obligation retroactive because Philavanh’s purported

“dilatory litigation tactics overcomplicated and unnecessarily prolonged what would

have otherwise been a simple case[] and . . . created the opportunity for . . . Radler

to fall deeper and deeper into arrears unnecessarily.”6 Cf. In re H.S.N., 69 S.W.3d

829, 833 (Tex. App.—Corpus Christi–Edinburg 2002, no pet.) (“The purpose of

allowing child support to be modified retroactive to the date of the original request

is to remove any motive on the part of the obligor [parent] to engage in delay

tactics.”); In re J.G.Z., 963 S.W.2d 144, 149 (Tex. App.—Texarkana 1998, no pet.).


6
      We need not address the portion of Radler’s fourth issue in which he asserts that the
      trial court erred in failing to make his reduced medical support obligation retroactive
      because the trial court did not reduce Radler’s medical support obligation and we
      have held that the trial court did not err in not reducing Radler’s medical support
      obligation. See TEX. R. APP. P. 47.1.
                                            23
      We review a trial court’s ruling on a request to modify child support

retroactively for an abuse of discretion. See In re I.J.R., No. 05-09-00565-CV, 2011

WL 711639, at *4 (Tex. App.—Dallas Mar. 2, 2011, no pet.) (mem. op.); In re

G.K.D., No. 07-07-0072-CV, 2009 WL 136935, at *1 (Tex. App.—Amarillo Jan.

21, 2009, no pet.) (mem. op.); In re Naylor, 160 S.W.3d 292, 294 (Tex. App.—

Texarkana 2005, pet. denied). A trial court abuses its discretion when it acts

arbitrarily or unreasonably, or without any reference to guiding rules and principles.

Worford, 801 S.W.2d at 109.

      Texas Family Code section 156.401(b) empowers a trial court to retroactively

modify child support obligations. See TEX. FAM. CODE ANN. § 156.401(b); In re

Naylor, 160 S.W.3d at 294. While the trial court is afforded discretion to order

retroactive child support, retroactive modification of a child support obligation is not

required. See In re H.J.W., 302 S.W.3d at 514 (noting Texas Family Code generally

prohibits retroactive modification of child support); Nordstrom v. Nordstrom, 965

S.W.2d 575, 582 (Tex. App.—Houston [1st Dist.] 1997, pet. denied). A child

support order may be modified with regard to the amount of support ordered only as

to child support obligations “accruing after the earlier of: (1) the date of service of

citation; or (2) an appearance in the suit to modify.” TEX. FAM. CODE ANN.

§ 156.401(b). To justify retroactive modification of child support, the evidence must

directly support a retroactive modification. See McLane v. McLane, 263 S.W.3d


                                          24
358, 367 (Tex. App.—Houston [1st Dist.] 2008, pet. denied); Nordstrom, 965

S.W.2d at 582; see also Grundy v. Grundy, 589 S.W.2d 776, 778 (Tex. App.—Dallas

1979, no writ).

      Although Radler asserts in his opening brief that the trial court should have

ordered Radler’s reduced child support obligation to apply retroactively because

Philavanh engaged in “dilatory litigation tactics [that] overcomplicated and

unnecessarily prolonged what would have otherwise been a simple case[]

and . . . created the opportunity for . . . Radler to fall deeper and deeper into arrears

unnecessarily,” Radler does not provide this Court with any citation to the record

showing that he presented evidence of such “dilatory litigation tactics” to the trial

court at trial. See TEX. R. APP. P. 38.1(i) (appellant’s brief “must contain a clear and

concise argument for the contentions made, with appropriate citations to . . . the

record” (emphasis added)); In re S.R.V., No. 04-17-00556-CV, 2018 WL 626533, at

*3 (Tex. App.—San Antonio Jan. 13, 2018, no pet.) (mem. op.) (appellate court has

no duty to search appellate record for facts to support appellant’s argument); see also

Burgess v. Feghhi, No. 12-04-00367-CV, 2007 WL 2178544, at *15 (Tex. App.—

Tyler July 31, 2007, pet. denied) (mem. op.) (appellant’s burden to present sufficient

record to appellate court to show error requiring reversal). And the two citations to

the reporter’s record from trial that Radler refers this Court to in his reply brief, do

not support his assertion that Philavanh engaged in “dilatory litigation tactics” that


                                           25
justified a retroactive modification of Radler’s child support obligation. See TEX. R.

APP. P. 38.1(i); In re S.R.V., 2018 WL 626533, at *3; see also Burgess, 2007 WL

2178544, at *15.

      Evidence presented at trial must directly support a retroactive modification of

a child support obligation. See McLane, 263 S.W.3d at 368; Nordstrom, 965 S.W.2d

at 582 (simple testimony that parent wanted support modification to apply

retroactively back to date motion to modify was filed did not constitute evidence

directly supporting retroactive modification). Radler has not referred this Court to

any evidence presented at trial that supported his request for his reduced child

support obligation to apply retroactively because Philavanh had purportedly engaged

in “dilatory litigation tactics.” Cf. In re C.S., No. 11-12-00294-CV, 2014 WL

972310, at *5 (Tex. App.—Eastland Mar. 6, 2014, no pet.) (mem. op.) (parent failed

to present evidence at trial regarding whether modification of child support

obligation should be applied retroactively); In re Naylor, 160 S.W.3d at 294–95 (trial

court did not err in failing to make modified child support obligation retroactive to

date petition to modify was filed where nothing in record showed cause of delay in

case). Thus, we hold that the trial court did not err in failing to make Radler’s

reduced child support obligation retroactive.

      We overrule Radler’s fourth issue.




                                         26
                                    Conclusion

      We affirm the order of the trial court.




                                                Julie Countiss
                                                Justice

Panel consists of Chief Justice Radack and Justices Landau and Countiss.




                                         27